Citation Nr: 1520170	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected osteoarthritis of the right ankle.

2.  Entitlement to service connection for rheumatoid arthritis of the bilateral shoulder, hand, and knee joints, to include as secondary to other service-connected disorders involving osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to February 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities and entitlement to service connection for a bilateral shoulder disability; a bilateral knee disability; an upper and lower back disability; a bilateral elbow disability; spinal stenosis; sleep apnea; hypertension/high blood pressure; an enlarged prostate; a stomach hernia; bilateral hearing loss; gout; posttraumatic stress disorder; and diabetes mellitus, Type II, to include as due to Agent Orange exposure, have also been raised by the record in documents dated in November 2014 and December 2014.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

A.  Right Ankle Osteoarthritis

The Veteran is seeking entitlement to an initial evaluation in excess of 10 percent for service-connected osteoarthritis of the right ankle.  

In August 2007, the RO granted service connection for the Veteran's right ankle osteoarthritis and assigned a 10 percent evaluation, effective November 17, 2006.  Subsequently, the Veteran filed a timely notice of disagreement with the RO's rating decision regarding that issue.  

Under the criteria of Diagnostic Code 5271, limited motion of the ankle warrants a 10 percent rating if moderate, and a 20 percent rating if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  Normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).  

In September 2011, the Veteran underwent a VA ankle examination for limitation of motion.  The VA examiner found normal right dorsiflexion, with evidence of pain at 20 degrees.  The examiner found that the Veteran's plantar flexion was limited to 35 degrees, with evidence of pain at 30 degrees.  The examiner indicated that there were no additional limitations during repetitive motion.  Based on x-rays taken at that time, the examiner provided a diagnosis of "chronic sprain and chronic right ankle tendonitis with pes planus."  The examiner noted that the Veteran's ankle disorder had a mild to moderate effect on his usual occupation and a mild effect on his daily activities.  However, the examiner did not characterize the Veteran's limitation of ankle motion as "moderate" or "marked."  

Based on these circumstances, as well as the passage of time since the Veteran's September 2011 VA examination, the RO should obtain the Veteran's updated treatment records, and then schedule him for an updated examination to determine the current severity of his right ankle strain.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

B.  Rheumatoid Arthritis of the Hands, Knees, and Shoulders

The Veteran claims that he currently has rheumatoid arthritis of the shoulder, hand, and knee joints, which he attributes to the physical demands caused by his military service.  Alternatively, he attributes these disorders to his other service-connected disorders involving osteoarthritis.

To date, the Veteran has not been afforded a VA examination with respect to his claim seeking service connection for rheumatoid arthritis of the shoulder, hand, and knee joints.  While the medical evidence of record indicates that the Veteran currently has rheumatoid arthritis of his joints, as shown by multiple assessments of rheumatoid arthritis and treatment for the same since January 2007, the exact nature and etiology of any current condition affecting his bilateral shoulders, hands, and knees remains unclear.  Given the medical evidence of record indicating a diagnosis of rheumatoid arthritis, along with the Veteran's competent lay statements regarding the nature of his military service and his current orthopedic symptoms, the Veteran must be afforded a VA examination to determine whether the claimed disorders are attributable to his military service or to any of his other service-connected disorders involving osteoarthritis.  See McLendon, 20 Vet. App. at 81; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims on appeal, including medical records from any VA and non-VA medical providers who have treated him since he separated from military service in February 1992.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine the severity of his service-connected right ankle disorder.  The claims file and all electronic records must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must specify in the examination report that these records have been reviewed. 

All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis. Any indicated diagnostic tests and studies must be accomplished.  The examiner must conduct range of motion studies of the left ankle expressed in degrees.  The examiner must indicate whether any limited motion of the ankle observed is considered "moderate" or "marked."  If pain on motion is observed, the examiner must comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance must be performed.  The extent of any incoordination, weakened movement and excess fatigability on use of the left ankle must be described.  In addition, the examiner must indicate whether, and, if so, to what extent, the Veteran experiences additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use of the right ankle.  To the extent possible, the examiner must express such functional loss in terms of additional degrees of limited motion.

3.  The Veteran must also be afforded an appropriate VA examination to determine whether any rheumatoid arthritis of the bilateral shoulders, hands, and knees found or previously diagnosed is related to his military service; or alternatively, to his other service-connected disorders involving osteoarthritis.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished. 

Following a review of the service and post-service medical records, a clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed rheumatoid arthritis of the bilateral shoulders, hands, and knees is related to his military service or to any of his other service-connected disorders involving osteoarthritis.  If the examiner determines that the Veteran's rheumatoid arthritis is not related to his military service or to any of his other service-connected disorders involving arthritis, the examiner must state upon what factual evidence in the record this finding was made.  If rheumatoid arthritis is not found on examination, the examiner must provide an opinion as to whether the previously diagnosed rheumatoid arthritis has since resolved, and if so, how this could have occurred.  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

5.  The RO must review the examination reports to ensure complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

